Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the instant application: 
Claims 2-21 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 06/30/2022 have been fully considered, please see the office action below for details.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2, 12, and 21 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a system to integrate content in real-time into a dynamic 3-dimensional (3D) scene comprising: a processor; and a memory component, having stored therein, instructions when executed by the processor causes the processor to perform operations comprising: retrieving a plurality of social media posts associated with a search parameter, wherein the social media posts include Uniform Resource Locators (URL) to media contents included in the social media posts, the media contents include text or two-dimensional (2D) image; generating in real-time a 3D background including a 3D animated character and a 3D tile, wherein generating the 3D background includes: retrieving and selecting one of the media contents included in the social media posts,
mapping the selected one of the media contents to the 3D tile, and
causing the 3D tile that includes the one of the media contents to be displayed on at least a front face of the 3D tile; and causing the 3D animated character and the 3D tile to be animated within the 3D background, wherein causing the 3D animated character and the 3D tile to be animated includes: causing the 3D animated character to interact with the 3D tile, and performing changes to x, y, and z coordinates of the 3D tile and performing rotational changes to the 3D tile.
Feng 2012/0047219 discloses collecting, analyzing and report social media aggregated from a plurality of social media websites.  However, Feng does not disclose searching text displayed in social media posts, each of the social media posts in the subset includes a Uniform Resource Locator (URL) to media contents included in the social media posts, the media contents include test or two-dimensional (2D) image; a server storage to store the social media posts in the subset; the media contents being a text or 2d image; generates in real-time a 3D grid background where the plurality of 3D tiles include the media contents of the social media posts that were stored in the storage server.  It then generates a 3D tile to be animated from a start position to an end position, in which the 3D tile persons rotational changes to x, y, and z coordinates and while at the end position, the select 3D tile is above the 3D grid on the Z-axis.
McGowan 10,033,992 discloses creating a first three dimensional video frame based on a first video frame of the first video and a second video frame of the second video using the first reference point.  However, McGowan does not disclose creating a first three dimensional video frame based on a first video frame of the first video and a second video frame of the second video using the first reference point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443